Citation Nr: 1439277	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  11-31 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic seizures, to include stroke.

2.  Entitlement to service connection for Graves' disease, post-operative subtotal, to include overactive thyroid.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION


The Veteran had active duty service from June 1966 to May 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Virtual VA and VBMS files have been reviewed.

The issues of entitlement to service connection for the seizure condition, Graves' disease, right ear hearing loss, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Left ear hearing loss is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, left ear hearing loss is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2013).  In the present case, the Board is granting the claim for service connection for left ear hearing loss.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Left Ear Hearing Loss

The Veteran contends that his currently diagnosed left ear hearing loss is a result of his active duty service.  His DD 214 shows that he served in the Republic of Vietnam.  He stated in his November 2011 VA Form 9 that he was exposed to loud explosive noises, small arms fire, mortar rounds, and helicopter noise during his service, including in combat situations.    

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.  

The September 1965 report of medical examination, conducted prior to the Veteran's entry into active duty service, shows clinically normal left ear hearing acuity.  No audiometric data was recorded upon separation from service.  

In September 2007, the Veteran submitted lay statements from E.B., H.J., R.D.J., and B.T., who were familiar with the Veteran both before and after his active duty service.  They testified that they observed a decrease in his hearing acuity following his separation from service.  

The Veteran was provided a January 2009 VA audiology examination.  Clinical testing revealed a bilateral hearing loss disability for VA purposes.  The VA audiologist stated that, because there were no audiometric findings at separation from service or many years after, she could not provide an opinion as to the etiology of left ear hearing loss without resorting to mere speculation.  

The Board finds that the lay testimony of the Veteran and E.B., H.J., R.D.J., and B.T. are competent and credible as to the onset of currently diagnosed hearing loss.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that left ear hearing loss was caused by the conceded in-service acoustic trauma, and service connection for left ear hearing loss is warranted.   


ORDER

Service connection for left ear hearing loss is granted.  



	(CONTINUED ON NEXT PAGE)
REMAND

A remand is required to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) and (d) (2013).

The Veteran contends that his seizure disorder, also claimed as residuals of a stroke, is caused by his service-connected coronary artery disease (CAD).  The medical evidence of record indicates that the claimed stroke residuals and the seizure disorder may have separate and distinct etiologies.  To that end, an October 2012 VA examination suggests that the seizure condition is related to a 1969 post-service automobile accident, while a November 2011 letter from a private physician, Dr. G.S., opines that the Veteran's October 2005 stroke is not related to the post-service automobile accident.  The Veteran was provided a September 2010 VA heart conditions examination.  The examiner concluded that the October 2005 stroke was not caused by service-connected CAD, but an adequate rationale was not provided.  Thus, a VA examination with an adequate rationale is required to clarify the current nature and etiology of the seizure disorder and the stroke residuals.  Additionally, the record reflects that there may be outstanding Social Security records relevant to the Veteran's seizure disorder.  

The Veteran contends that Graves' disease was caused by his conceded exposure to Agent Orange while serving in the Republic of Vietnam.  The record reflects that the Veteran was diagnosed with Graves' disease in 1994 and underwent a thyroidectomy in 1995.  Although Graves' disease is not one of the Agent Orange conditions subject to presumptive service connection, a 2010 study by the American Association of Clinical Endocrinologists (AACE) found that Vietnam veterans who were exposed to Agent Orange were more likely to develop Graves' disease than those with no exposure.  Thus, a VA examination with medical nexus opinion is required to assist in determining the etiology of the Veteran's Graves' disease.

Audiometric findings of September 1965, recorded in conjunction with the Veteran's entry into active duty service, indicate decreased hearing acuity in the right ear.  The report of medical examination does not provide a diagnosis of right ear hearing loss, or otherwise interpret the audiometric findings.  No audiology examination was conducted upon separation from service.  The January 2009 VA audiologist opined that the September 1965 audiometric findings indicate significant disabling right ear hearing loss.  The examiner concluded that the right ear hearing loss preexisted service and thus was not caused by service.  However, the VA audiologist did not discuss the significance, if any, of the conceded in-service acoustic trauma.  Thus, an addendum opinion is required to determine whether right ear hearing loss preexisted service and, if so, whether it was aggravating by in-service acoustic trauma. 

The Veteran contends in his November 2011 VA Form 9 that currently diagnosed hypertension is caused or aggravated by his service-connected posttraumatic stress disorder (PTSD).  He has not been provided a VA examination with a medical nexus opinion.  An April 2009 statement from Dr. G.S. opines that the stress of military service may have caused his hypertension, and further notes that he treats the Veteran for service-connected PTSD.  Thus, a VA examination with medical nexus opinion is required to determine whether his hypertension is caused by service or a service-connected disability. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and attempt to obtain records relating to Social Security Disability benefits provided to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. 
§ 3.159(e).

2.  Arrange for the Veteran to undergo a VA examination.  The examiner should be requested to: 

a) Indicate all seizure conditions or residuals of a stroke currently shown, and;

b) For each disorder or residual identified, render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the condition is related to the Veteran's service-connected CAD.  

The VA claims folder must be made available to the examiner for review in connection with the examination.  All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Arrange for the Veteran to undergo a VA examination by an appropriate examiner to ascertain the current nature and etiology of his Graves' disease.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that Graves' disease is related to service, to include his conceded exposure to Agent Orange.  

The examiner should specifically reconcile the opinion with the 2010 AACE study suggesting a link between Graves' disease and Agent Orange exposure.

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions. 

4.  Obtain an addendum opinion from an appropriate VA examiner to assist in determining the nature and etiology of right ear hearing loss.  

The examiner should be requested to render an opinion regarding whether currently diagnosed right ear hearing loss clearly and unmistakably pre-existed service and, if so, whether the evidence is clear and unmistakable that it was not aggravated during, or as a result of, his service, to include the conceded acoustic trauma.  

If aggravation is found, the examiner should address whether the permanent increase in severity was due to the normal progression of the disorder, whether such worsening constituted chronic aggravation of the disorder due to service, or whether the hearing loss was aggravated by service thereby resulting in a superimposed hearing loss disability.  (Note: aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints.).  

The VA claims folder must be made available to the examiner for review in connection with the examination. The examiner should provide a rationale for all conclusions. 

5.  Arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his hypertension.  The examiner should be requested to render an opinion regarding the following:

a) whether it is at least as likely as not (50 percent or more probability) that currently diagnosed hypertension had its onset in service, manifested to a compensable degree within the year following separation from service, or is otherwise related to service.  

b) whether it is at least as likely as not (50 percent or more probability) that the Veteran's hypertension is proximately due to or, alternatively, permanently aggravated by, the Veteran's service-connected PTSD.  

If it is determined that aggravation exists, the examiner should identify the baseline level of severity of the hypertension prior to aggravation and the level of severity of hypertension due to aggravation. 

"Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  In addressing the question of aggravation, the examiner should be informed that temporary or intermittent flare-ups of an injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, in contrast with symptoms, has worsened.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

6.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


